       Case 1:18-md-02859-PAC Document 1 Filed 10/09/18 Page 1 of 5
            Case MDL No. 2859 Document 44 Filed 10/03/18 Page 1 of 5




                            UNITED STATES JUDICIAL PANEL
                                         on
                              MULTIDISTRICT LITIGATION


IN RE: ZIMMER MIL TAPER HIP PROSTHESIS
OR M/L TAPER HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND VERSYS FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                                         MDL No. 2859


                                       TRANSFER ORDER


       Before the Panel:• Plaintiffs in two actions pending in the Eastern District of Michigan
(Pastor) and the District of Minnesota (Hackett) move under 28 U.S.C. § 1407 to centralize pretrial
proceedings in this litigation in the District of Minnesota. The litigation consists of 21 actions, as
listed on Schedule A. The Panel has been notified of seven additional actions involving related
issues.'

        Plaintiffs in seven actions submitted a collective response in support of centralization in the
District of Minnesota (or, in the alternative, the District of Maine). Common Zimmer defendants
(Zimmer) oppose centralization. 2 If the Panel orders centralization over Zimmer's objections,
Zimmer argues for either the Southern District of Indiana or the Northern District of Illinois as the
transferee district.

        On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization will serve the convenience of the parties
and witnesses and promote the just and efficient conduct of this litigation. The actions share factual
issues concerning the Zimmer M/L Taper Hip Prosthesis (M/L Taper) or the Zimmer M/L Taper Hip
Prosthesis with Kinectiv Technology (Kinectiv) when either is paired with the VerSys Hip System
Femoral Head (VerSys Head). Plaintiffs allege that the interaction (junction) between the titanium
alloy MIL Taper or Kinectiv and the cobalt-chromium alloy VerSys Head can result in trunnionosis
(wear of the femoral head-neck interface), corrosion, and release of metal debris, which can lead to
the implanted patient suffering metallosis, adverse local tissue reaction, loss of bone tissue
(osteolysis), or other injury, and requiring revision surgery. Plaintiffs contend that Zimmer


        • Judge Charles R. Breyer took no part in the decision of this matter.
        1
         These and any other related actions are potential tag-along actions. See Panel Rules 1.1 (h),
7.1, and 7.2
        2
        Zimmer Holdings, Inc., Zimmer, Inc., Zimmer Biomet Holdings Inc., Zimmer US Inc.,
Zimmer Surgical, Inc., Zimmer Biomet Inc, Zimmer Biomet US, Inc., and Zimmer Biomet Fegan,
Inc.
                                                                               A CERTIFIED COPY
                                                                            RUBY' J. KRAJIC CLERK
        Case 1:18-md-02859-PAC Document 1 Filed 10/09/18 Page 2 of 5
             Case MDL No. 2859 Document 44 Filed 10/03/18 Page 2 of 5




                                                  -2-

defectively designed and manufactured the components, failed to adequately test them, and failed
to warn doctors and the public regarding the risk of serious injury from use of the components.
Centralization will eliminate duplicative discovery, avoid the possibility of conflicting rulings on
Daubert and other pretrial motions, and conserve the resources of the parties, their counsel, and the
judiciary.

        In opposing centralization, Zimmer argues that ( 1) there are insufficient common factual
issues and discovery will not overlap, because the three components (M/L Taper, Kinectiv, and
VerSys Head) are distinct products with different development and regulatory histories; (2)
individual, plaintiff-specific issues (e.g., application of the learned intermediary doctrine) overwhelm
any common issues; and (3) given the number of actions and involved plaintiffs' counsel, informal
coordination and cooperative efforts by the parties are preferable to formal centralization. These
arguments are not convincing. First, plaintiffs' allegations do not concern each component in
isolation, but rather, the use of either the M/L Taper or Kinectiv in combination with the VerSys
Head. Second, the presence of some individual factual issues is true of most products liability cases
and, in particular, medical device cases. See In re: Cook Med., Inc. , IVC Filters Mktg., Sales
Practices & Prods. Liab. Litig., 53 F. Supp. 3d 1379, 1380 (J.P.M.L. 2014). Such differences are
not an impediment to centralization where there are substantial factual issues in common. See In re:
Benicar (Olmesartan) Prods. Liab. Litig., 96 F. Supp. 3d 1381, 1382 (J.P.M.L. 2015) (rejecting
argument that each of the involved injury cases would tum on "unique, plaintiff-specific issues,
including, for example, the subject plaintiffs medical history and the treatment decisions made by
that plaintifrs physician"). Third, with twenty-eight related actions pending in eleven districts, we
do not believe that informal coordination or other alternatives to centralization are workable. Indeed,
the representations made by counsel at oral argument left us with considerable doubt concerning the
parties' cooperative efforts to date.

         We conclude that the Southern District of New York is an appropriate transferee district for
this litigation. Two constituent actions are pending in that district, including Shaw, which is one of
the most advanced cases (commenced in March 2017). Judge Paul A. Crotty, to whom we assign
the litigation, is presiding over Shaw. He is an experienced transferee judge, having previously
handled three other MD Ls. We are confident he will steer this litigation on a prudent course.
       Case 1:18-md-02859-PAC Document 1 Filed 10/09/18 Page 3 of 5
            Case MDL No. 2859 Document 44 Filed 10/03/18 Page 3 of 5




                                                -3-

         IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the Southern District of New York are transferred to the Southern District of New York and, with
the consent of that court, assigned to the Honorable Paul A. Crotty for coordinated or consolidated
pretrial proceedings.

                                      PANEL ON MULTIDISTRICT LITIGATION




                                                       Sarah S. Vance
                                                            Chair

                                      Marjorie 0. Rendell           Lewis A. Kaplan
                                      Ellen Segal Huvelle           R. David Proctor
                                      Catherine D. Perry
     Case 1:18-md-02859-PAC Document 1 Filed 10/09/18 Page 4 of 5
         Case MDL No. 2859 Document 44 Filed 10/03/18 Page 4 of 5




IN RE: ZIMMER MIL TAPER HIP PROSTHESIS
OR M/L TAPER HIP PROSTHESIS WITH KINECTIV
TECHNOLOGY AND VERSYS FEMORAL HEAD
PRODUCTS LIABILITY LITIGATION                                         MDL No. 2859


                                    SCHEDULE A


           District of Alaska

     HICKEY, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 3:16-00045
     DERIFIELD, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 3:18-00021

           Northern District of California

     ROBERTS v. ZIMMER BIOMET, INC., ET AL., C.A. No. 4:18-03564

           Middle District of Florida

     HEINEMAN v. ZIMMER BIOMET, INC., ET AL., C.A. No. 8: 17-02420

           District of Maine

     MILLER, ET AL. v. ZIMMER BIOMET, INC., ET AL., C.A. No. 2: 17-00265
     LLOYD, ET AL. v. ZIMMER BIOMET HOLDINGS, INC., ET AL.,
           C.A. No. 2: 17-00352
     MYRICK v. ZIMMER, INC., ET AL., C.A. No. 2:17-00480
     W ALDEIER v. ZIMMER BIOMET HOLDINGS, INC., ET AL., C.A. No. 2: 18-00004
     PRIDE, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 2:18-00108
     GRAHAM-FORTIN v. ZIMMER BIOMET HOLDINGS, INC., ET AL.,
           C.A. No. 2:18-00204

           Eastern District of Michigan

     PASTOR v. ZIMMER, INC., ET AL., C.A. No. 2:18-11461

           District of Minnesota

     HOLLENKAMP, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01304
     LAUKKA, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01305
     METZGER, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01310
     NESS, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01326
     HARMS, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01378
     HACKETT, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 0:18-01407
Case 1:18-md-02859-PAC Document 1 Filed 10/09/18 Page 5 of 5
    Case MDL No. 2859 Document 44 Filed 10/03/18 Page 5 of 5




                                      -A2-

      Eastern District of New York

VIANIA v. ZIMMER, INC., ET AL., C.A. No. 2:17-01641

      Southern District of New York

SHAW v. ZIMMER, INC., ET AL., C.A. No. 1:17-02119
LUCKASAVAGE, ET AL. v. ZIMMER, INC., ET AL., C.A. No. 1:17-07451

      Eastern District of Wisconsin

LIESCH, ET AL. v. ZIMMER BIOMET HOLDINGS, INC., ET AL.,
     C.A. No. 1:17-01036
